Citation Nr: 0409105	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  02-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
October 1963 to July 1966, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

A BVA decision dated in March 2003 determined that new and 
material evidence had been submitted to reopen previously 
denied claims of service connection for hearing loss and for 
residuals of asbestos exposure.  The Board undertook 
additional evidentiary development, and the case was returned 
to the RO in August 2003 for consideration of additional 
evidence.  Following the issuance of Supplemental Statement 
of the Case in September 2003, the veteran responded in 
November 2003 that he had no further evidence to submit in 
support of his appeal and requested that his file be returned 
to the BVA.

In a statement dated in October 2002, the veteran requested 
consideration of a claim for service connection for 
peripheral neuropathy.  This matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left ear sensorineural hearing loss had its onset during 
service and right ear sensorineural hearing loss, which 
clearly and unmistakably existed prior to service, 
chronically worsened or increased in severity during service.

3.  Tinnitus is causally or etiologically related to noise 
the veteran was exposed to during service.

4.  The veteran is not shown to have residuals of any 
asbestos he may have been exposed to during service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service and 
preexisting right ear hearing loss was aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2003).

2.  Tinnitus was incurred in during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  Residuals of asbestos exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
June 2002 rating decision, the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the Board 
observes that the veteran was not provided with the required 
notice in connection with his claims currently on appeal.  
However, since the veteran's claims for hearing loss and 
tinnitus represent complete grants of the benefits sought on 
appeal, the Board finds that a decision can be rendered 
without prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

With respect to the claim for service connection for 
residuals of asbestos exposure, the Board similarly finds 
that a claim can and should be rendered under the facts and 
circumstances of this case.  At the outset, the Board notes 
that the veteran has filed and been granted a motion to 
advance his case on the Board's docket on the basis of his 
medical condition.  To delay a decision with respect to this 
issue when the veteran has represented that he has no further 
evidence to submit would represent a disservice to this 
veteran.  Furthermore, the Board finds that the notice 
requirements of the VCAA have been substantially complied 
with in connection with the veteran's claim for service 
connection for residuals of asbestos exposure.

In this regard, the Board notes that the veteran's claim for 
residuals of asbestos exposure was previously considered and 
denied by the Board in May 1990 and again by the RO in April 
2001.  In connection with the veteran's claim filed after the 
Board's May 1990 decision the veteran was provided notice of 
the substance of the VCAA in April 2001.  In addition, a 
Report of Contact dated in April 2001 indicates that the 
veteran's representative had contacted him and explained how 
the VCAA applied to his claim.  At that time it was indicated 
that the evidence for consideration in any decision was 
already in the claims file.  In addition, the Statement of 
the Case dated in July 2002 specifically informed the veteran 
of what evidence would be necessary to reopen the previously 
denied claim for service connection for residuals of asbestos 
exposure, which was essentially the evidence that was missing 
at the time of the prior decisions.  More specifically, the 
veteran was notified that evidence of a current lung disorder 
that was related to asbestos exposure during service was 
needed to substantiate his claim.  In addition, the March 
2003 BVA decision, which reopened the previously denied claim 
explained what evidence was missing, offered the veteran an 
opportunity to submit additional evidence and requested that 
the veteran undergo a VA examination in order to answer the 
medical question at issue.  Following this development, the 
veteran indicated in November 2003 statement that he had no 
further evidence to submit in support of his appeal and 
requested that the claim be forwarded to the Board.  Under 
these circumstances, the Board finds that the veteran has 
been fully apprised of the evidence necessary to substantiate 
his claim.  As such, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that the veteran's service medical 
records are associated with the claims file and that he was 
afforded VA examinations in June 2003 after the Board 
reopened the previously denied claims in a decision dated in 
March 2003.  Furthermore, VA and private medical records 
identified by the veteran have also been obtained and are 
associated with the claims file.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim, and in fact, as indicated above, the 
veteran stated in a November 2003 statement that he had no 
further evidence to submit in support of his appeal.  Under 
these circumstances, the Board finds that all relevant 
evidence has been obtained.  Simply put, the Board believes 
that the record is complete and the case is ready for 
appellate review.

Hearing Loss and Tinnitus

The veteran essentially contends that his currently diagnosed 
hearing loss and tinnitus are related to noise he was exposed 
to during service.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
on a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an inservice 
incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

At this point, the Board observes that the evidence of record 
discloses that the veteran has bilateral hearing loss which 
satisfies the definition of a hearing loss disability under 
38 C.F.R. § 3.385.  For example, a VA examination performed 
in November 1988 shows the veteran met all three criteria for 
hearing loss set forth in that regulation.  The auditory 
threshold was greater than 40 decibels at all frequencies, 
the auditory thresholds for at least 3 of the frequencies 
were 26 decibels or greater and speech recognition scores 
were less than 94 percent.  Consequently, the remaining 
question is whether the currently diagnosed hearing loss, and 
the tinnitus diagnosed by Donald L. James, M.D., in November 
2002, are related to noise the veteran reports he was exposed 
to during service.

Service medical records, specifically an October 1963 Report 
of Medical Examination performed in connection with the 
veteran's entry into service show that the veteran was 
diagnosed as having deafness.  This was apparently in 
connection with an audiometric examination, which showed 
decreased hearing acuity of his right ear, but not his left 
ear.  Service medical records contain no further reference to 
hearing loss, and no reference to tinnitus, during the 
veteran's active service.  Indeed, a Report of Medical 
Examination performed in July 1966 in connection with the 
veteran's separation from service showed the veteran's 
hearing was reported to be 15/15 bilaterally for both 
whispered and spoken voice.

Following service, there is an absence of any medical records 
pertaining to hearing loss and tinnitus until a report of a 
VA examination performed in October 1988 which diagnosed the 
veteran as having severe bilateral sensorineural hearing 
loss.  It is also indicated in that examination that tinnitus 
was not a problem.  No opinion as to the etiology of the 
veteran's hearing loss was indicated.

In the May 1990 BVA decision, the Board found that the 
veteran's right ear hearing impairment was noted upon the 
entrance examination and that aggravation of that hearing 
loss was not demonstrated during service.  The Board also 
found that a chronic left ear hearing loss was not present in 
service and was not manifested to any degree within 1 year 
from the date of termination from service.  Based on those 
findings, the Board denied service connection for bilateral 
hearing loss.

A November 2002 statement from Dr. James offered a medical 
opinion as to the cause of the hearing loss in the right and 
left ears and the constant ringing in his ears.  Dr. James 
informed the veteran that because of nerve damage and the 
length of time he has had the problems, it was his opinion, 
that the most probable cause was acoustic trauma due to noise 
exposure, such as what he suffered during his military 
experience.

A November 2002 statement from Glenn R. Kubina, M.D., states 
that the veteran's neurosensory hearing loss was longstanding 
and occurred during his career in the Navy.  Dr. Kubina 
indicated that the type of the veteran's hearing loss was 
consistent with noise exposure.

A report of a VA examination performed in June 2002 indicated 
that the veteran had profound hearing loss on the right and 
severe to profound hearing loss on the left, with a positive 
hearing loss on the right side during induction.  It was also 
noted that the left ear was within limits of normal on 
induction in October 1963.  The examiner noted that the 
history noted in the claims file was of noise exposure in 
civilian life, as well as in the military.  In an addendum to 
that examination the examiner offered a somewhat 
contradictory opinion as to the etiology of the veteran's 
hearing loss.  With respect to the left ear, the examiner 
noted that no hearing loss in the left ear was noted upon 
induction and that he now had significant hearing loss and 
that this was probably more related to a long history of 
noise exposure during civilian life rather than to just 
1 1/2 years of noise exposure during military service.  The 
examiner did indicate that he thought the military noise 
exposure certainly could have started the process, the 
extreme severity of the veteran's sensorineural hearing loss 
was probably related to other acoustic trauma.  He then 
concluded that the left ear sensorineural hearing loss most 
likely initiated and started during military service, again 
noting that his service was only for 1 1/2 years and that he 
had many more years of noise exposure during civilian life.  
He concluded by stating that the veteran's current hearing 
loss would be no different if he were never in the military.  
With respect to the right ear the examiner began by stating 
that the hearing loss was more likely to have worsened due to 
noise exposure since military service and this was partly 
based on the fact that he was around noise during military 
service for only less than 1 1/2 years.  The examiner then 
concluded that it was more likely that his right ear 
sensorineural hearing loss did worsen during military 
service, even though he only served for 1 1/2 years.

Based on this record, the Board finds that service connection 
for left ear hearing loss is warranted because the medical 
evidence with respect to the etiology of that disability is 
clear that the hearing loss began during service.  In this 
regard, Dr. James, Dr. Kubina and the VA examiner who offered 
an opinion in June 2003 are all consistent in indicating that 
the veteran's left ear hearing loss was related to noise 
exposure, with the VA examiner indicating that the veteran's 
left ear sensorineural hearing loss most likely initiated and 
started during military service.  While the VA examiner 
appears to be concerned with the progression of the veteran's 
hearing loss following service, given his opinion that the 
left ear sensorineural hearing loss initiated and started 
during service, along with Drs. James' and Kubina's opinions, 
the Board concludes that there is a basis for granting 
service connection for hearing loss of the left ear.

With respect to the hearing loss of the right ear, it is 
clear that the veteran entered service with a preexisting 
hearing loss of his right ear and that Drs. James and Kubina 
were of the opinion that the hearing loss was related to 
service.  Again, the Board finds that the opinion of the VA 
examiner in June 2003, while not clearly totally supportive 
of the veteran's claim, at least creates a reasonable doubt 
as to whether the veteran's preexisting hearing loss 
chronically worsened or increased in severity during service.  
After first stating that the veteran's right ear hearing loss 
was more likely to have worsened due to noise exposure since 
military service, based on the fact that he was around 
military noise for less time than he was following service, 
the examiner goes on to conclude that the right ear 
sensorineural hearing loss did worsen during military service 
even though he only served for 1 1/2 years.  As such, when 
this opinion is viewed in connection with the opinions from 
Drs. James and Kubina, the Board finds that there is a basis 
for granting service connection for hearing loss of the right 
ear.  Accordingly, the Board finds that the preexisting right 
ear hearing loss was aggravated during service.

With respect to tinnitus, there is only one opinion of record 
as to the etiology of that disorder, that being the opinion 
from Dr. James.  In the November 2002 statement he explained 
that the veteran's hearing loss and tinnitus were both due to 
nerve damage, and given that the veteran has been diagnosed 
as having bilateral sensorineural hearing loss associated 
with at least some noise exposure during service, the Board 
finds that the opinion from Dr. James is persuasive and 
provides a basis for granting service connection for 
tinnitus.  Accordingly, service connection for tinnitus is 
granted.

Residuals of Asbestos Exposure

The veteran contends that he was exposed to asbestos while 
serving aboard the USS America.  The Board noted in 1990 that 
the veteran served as a seaman apprentice.  However, service 
medical records contain no reference to either exposure to 
asbestos or any lung disorder during service.  Indeed, at the 
time of the May 1990 BVA decision denying service connection, 
the Board found that a chronic lung disorder was not 
demonstrated in service or for many years thereafter and that 
current lung complaints were not attributable to asbestos 
exposure in service.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

At this point, the Board would observe that there is no 
evidence of the veteran's actual exposure to asbestos during 
service and it does not appear that development was 
undertaken to determine whether the record demonstrates 
evidence of asbestos exposure during military service.  
However, because the Board, as discussed below, finds that 
the veteran does not have a current asbestos related disease, 
additional development regarding his inservice exposure would 
not substantiate his claim.  Thus, for purposes of this 
decision, and this decision only, the Board will assume that 
the veteran was exposed to asbestos during service.  As such, 
the remaining question is whether the veteran has a lung 
disorder that is causally or etiologically related to 
exposure to asbestos.

The medical evidence for consideration includes the report of 
a VA general medical examination performed in October 1988 
that concluded with an impression of chronic obstructive 
pulmonary disease.  A January 2001 statement from Lyle W. 
Brooks, M.D., relates that he had been treating the veteran 
for several years for disabilities that included COPD.  The 
veteran was diagnosed as having restrictive lung disease due 
to congestive heart failure following an August 2001 VA 
examination.

A VA medical record dated in December 2002 related that the 
veteran had calcified pleura and interstitial lung disease 
with progressive hypoxia and decline in DLCO [diffuse 
capacity of the lung for carbon monoxide] compatible with 
asbestosis.  That record noted that the veteran had been 
exposed to asbestos in the past.  The assessment was 
asbestosis with progressive hypoxia.

A report of a VA examination performed in June 2003 reflects 
that the veteran's claims file, service medical records, and 
post service medical records were thoroughly reviewed.  The 
veteran offered information that he began smoking at the age 
of 17, smoking an average of 2 packs of cigarettes per day 
until approximately 5 years ago, at which time he reduced 
that amount and was currently smoking 5 to 10 cigarettes per 
day.  The veteran also related that he was exposed to 
asbestos during service without protective gear and that he 
had no other exposure to asbestos since service.  Following 
the examination, which included pulmonary function testing 
and a computed tomography, the diagnoses were no radiological 
evidence of asbestosis by computed tomography of the thorax 
with contrast performed on June 6, 2003, and no objective 
evidence of asbestosis or asbestos exposure found by either 
the VA or non-VA diagnostic testing.  

The examiner explained that the methods for diagnosing 
asbestosis included a lung biopsy and a computed tomography.  
He indicated that the veteran was not able to tolerate a lung 
biopsy and that it was not recommended.  The examiner stated 
that in view of the June 2003 computed tomography, there was 
no significant pleural thickening and no areas of pleural 
plaque or calcification indicating asbestosis.  It was also 
noted that testing from outside the VA was reviewed and also 
did not meet the criteria for a diagnosis of asbestosis.  In 
this regard, it was noted that in December 2000 restrictive 
lung disease due to obesity was noted and that there was also 
evidence of many years of smoking with the known effect upon 
restrictive lung disease.  There was no evidence of hypoxemia 
or hypercarbia which were present in advanced asbestosis.  
There was elevated carboxyhemoglobin levels indicative of 
significant tobaccoism.  It was the examiner's conclusion 
that in view of all the evidence, it was not as likely as not 
that the lung disorder of restrictive lung disease was 
related to asbestosis, but was as likely as not related to 
obesity and smoking.

Based on this evidence, the Board finds that even assuming 
that the veteran was exposed to asbestos during service, the 
veteran is not shown to have a lung disorder that is related 
to that exposure.  In this regard, the evidence favorable to 
the veteran's claim consists of the December 2002 statement 
that the veteran had asbestosis with progressive hypoxia.  
However, prior to that assessment that physician indicated 
that the findings which led to that conclusion, specifically 
calcified pleura and interstitial lung disease with 
progressive hypoxia and a decline in DLCO were "compatible 
with asbestosis."  

On the other hand, the Board finds that the June 2003 VA 
examination and opinion is much more thorough and definitive 
in the conclusion reached and offered an explanation as to 
how the diagnosis was reached.  Indeed, in connection with 
the June 2003 examination, the veteran was provided testing 
that was reported to be specific in aiding in a diagnosis of 
asbestos-related lung disease.  That examiner also offered a 
reasoned analysis as to the conclusion reached.  

Therefore, the Board finds that the June 2003 VA examination 
has greater probative value with respect to the issue of the 
etiology of the veteran's currently diagnosed lung disorder 
and whether or not he has a disorder related to asbestos 
exposure during service.  Accordingly, the Board concludes 
that service connection for residuals of asbestos exposure is 
not established.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for preexisting right ear hearing loss 
based on aggravation is granted.

Service connection for tinnitus is granted.

Service connection for residuals of asbestos exposure is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



